Citation Nr: 0211740	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-06 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel



INTRODUCTION

The veteran had active service from June 1977 to June 1980, 
and from January 1988 to March 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  

This matter was previously before the Board and remanded in 
May 2001 for additional development.  The veteran was 
requested to provide additional information and was to be 
scheduled for an examination.  The requested development was 
completed, to the extent possible, as the veteran did not 
reply to the request for information and did not report for 
the scheduled examination.  In view of this the Board will 
review the claim on the basis of the evidence of record.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.  

2.  The evidence does not demonstrate that the veteran 
currently has tinnitus or hearing loss (for VA purposes), 
which is causally related to an incident of the veteran's 
active service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2001).  

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim for entitlement 
to service connection for hearing loss and tinnitus, "due to 
gunfire and explosion of ammunition" during service. 

This matter was previously before the Board, and remanded in 
May 2001 for further development, including obtaining 
additional information from the veteran and affording the 
veteran a VA examination. The Board has reviewed the file, 
and is satisfied that the requested development was 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the veteran 
the right to compliance with the remand orders).

As another preliminary matter, the Board notes that on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified in pertinent part at 38 
C.F.R. §§ 3.102, 3.159).  The intended effect of the 
implementing regulations was to establish clear provisions 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide to claimants who file 
a claim for benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Both the VCAA and the implementing regulations are applicable 
in the present case, and will be collectively referred to as 
"the VCAA." 

A review of the file reveals that in the May 2001 remand, the 
Board referenced the VCAA, and explained its effect on the 
veteran's case.  Moreover, following the Board's remand, the 
RO sent the veteran a letter in June 2001, which contains a 
detailed explanation of the VCAA.  For reasons explained 
below, the Board is satisfied that the requirements under the 
VCAA were met, and that the case is ready for appellate 
disposition.  

The VCAA requires that VA notify the veteran of the evidence 
needed to substantiate a claim for benefits, including which 
evidence the veteran should submit and which portion VA will 
attempt to obtain on his behalf.  38 U.S.C.A. § 5103.  This 
requirement was met in the present case, as referenced in 
letters from the RO to the veteran.  After receiving the 
veteran's claim for service connection in May 1999, the RO 
sent the veteran a letter in June 1999 explaining to him the 
types of evidence needed to establish service connection.  
The RO informed the veteran that the best types of evidence 
were statements from doctors who have treated him since 
discharge from service.  The RO requested that the veteran 
provide them with the names and addresses of any medical 
providers who had treated him for the claimed disabilities.  
The RO furnished the veteran with authorization forms for 
release of records, and also informed the veteran that he may 
wish to contact the doctor or hospital directly.  The RO also 
requested that the veteran inform him if he had been treated 
at a VA facility.  

In addition to the foregoing, in June 2001 (following the BVA 
remand), the RO sent the veteran a detailed letter informing 
the veteran of the VCAA, the current law pertaining to 
service connection claims, and what information was still 
needed from the veteran.  The RO explained to the veteran 
that they needed the name and address of any medical provider 
who may have records relevant to his claim, including the 
approximate dates of treatment.  The RO also informed the 
veteran that they would try to help him get medical records, 
employment records, or records from other Federal agencies.  
The RO also informed the veteran that they would assist him 
by providing a medical examination or getting a medical 
opinion if necessary.  In light of the June 1999 and June 
2001 RO letters, as well as the May 2001 BVA remand, the 
Board finds that the requirements under the VCAA to notify 
the veteran of the evidence needed to substantiate his claim 
was satisfied.  See 38 U.S.C.A. § 5103.  

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits, including providing a medical examination.  
38 U.S.C.A. § 5103A.  In the present case, the foregoing 
requirement was satisfied in that the RO consistently 
informed the veteran that they would assist him in obtaining 
evidence that he identified.  However, a review of the record 
reveals that the veteran did not respond to the RO's requests 
for information.  Throughout the course of this appeal, the 
veteran only identified one medical provider, and he sent in 
a record from that medical provider.  There is no indication 
in the record that the veteran is receiving private medical 
treatment or VA treatment for his claimed hearing loss and 
tinnitus, and the Board is unaware of any evidence that 
should be obtained prior to proceeding with this appeal.  
Significantly, the veteran was scheduled for a VA examination 
in October 2001, but he failed to report to that examination.  
In light of the foregoing, the Board is satisfied that the 
requirements under the VCAA regarding duty to assist have 
been met, and no further development is needed prior to 
proceeding with appellate disposition.  

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

As noted in the May 2001 Board remand, the veteran's service 
medical records indicate that in a November 1987 enlistment 
examination the right ear auditory threshold at 6000 Hertz 
was 70 decibels, and the left ear auditory threshold at 6000 
Hertz was 10 decibels.  Comparatively, a November 1991 
service medical record reveals that the right ear auditory 
threshold at 6000 Hertz was 75 decibels, and the left ear 
auditory threshold at 6000 Hertz was 65 decibels, thus, 
indicating some worsening in both ears.  A notation on that 
record states "Pt. deferred consult for Hearing 11 Dec 91."  
There is no December 1991 record in the file.  

Following service separation, the record contains an April 
1999 medical certificate from the Graves Gilbert Clinic, 
which notes that the veteran had a history of hearing loss 
over the past eight years, characterized by poor 
discrimination with background noise.  It was also noted that 
the veteran had a history of "noise (gun) exposure."  The 
diagnosis was high frequency sensorineural hearing loss, 
symmetrical, noise induced.  

In light of the foregoing, it appears that the veteran may 
currently have some degree of hearing loss.  However, it is 
not clear whether any current hearing loss meets the 
requirements for impaired hearing for VA purposes, see 
38 C.F.R. § 3.385, as there are no post-service audiometric 
findings in the record.  It is also unclear whether any 
current hearing loss is related to the veteran's service, 
including any acoustic trauma during service.  While the 
April 1999 private medical record indicates that the veteran 
had noise induced hearing loss, the hearing loss is not 
specifically linked to the veteran's active service.  
Moreover, while the record notes a history of "noise (gun) 
exposure," this notation appears solely based on the 
veteran's report of his own history, as opposed to an 
independent review of the veteran's medical history and 
service medical records. 

As discussed earlier in this decision, in a June 2001 letter 
the RO requested that the veteran tell them about any 
additional information or evidence that may help his claim.  
However, the veteran failed to respond to that letter.  
Moreover, the veteran was scheduled for a VA examination in 
October 2001, but he failed to report to that examination.  
Both the June 2001 RO letter, and the notice letter regarding 
the VA examination, were sent to the veteran's address of 
record, and there is no indication in the file that the 
letters were returned as undeliverable or that the veteran 
did not receive those letters.  According to 38 C.F.R. 
§ 3.655(b), when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  In the present case, as the veteran 
failed to report to the October 2001 VA examination, the 
Board must evaluate his claim based on the evidence of 
record.  

As discussed above, the only evidence of record is the April 
1999 private record, and the veteran's statements.  The April 
1999 record reflects a diagnosis of high frequency 
sensorineural hearing loss, symmetrical, noise induced.  
However, there is no indication that the veteran has hearing 
loss for VA purposes, and more significantly, there is no 
indication that any current hearing loss is causally related 
to an incident of the veteran's active service, including any 
in-service noise exposure. 

The Board fully acknowledges the veteran's statements of 
record, in which he essentially contends that he was exposed 
to explosions and rocket fire during his service in Operation 
Desert Storm.  The Board further acknowledges that the 
veteran's DD Form 214 reflects that the veteran received the 
Southwest Asia Service Medal, and two different Sharpshooter 
Marksmanship Badges for rifle and grenade.  Nevertheless, as 
discussed above, it is unclear from the medical evidence of 
record whether the veteran currently has hearing loss, as 
defined by VA standards, and tinnitus.  More significantly, 
there is no medical opinion or other evidence suggesting a 
causal relationship between the veteran's current complaints 
of hearing loss and tinnitus and his active service.  As a 
lay person, without medical expertise or training, the 
veteran is competent to testify that he currently has 
difficulty hearing or that he experiences tinnitus.  However, 
his opinions as to medical etiology or causation are not 
competent medical evidence, which is required to establish 
service connection.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (laypersons may be competent to provide an 
"eye-witness account of a veteran's visible symptoms," but 
they are not capable of offering evidence that requires 
medical knowledge).  In the absence of medical evidence that 
the veteran currently has hearing loss, as determined by VA 
standards, and tinnitus, which are causally or etiologically 
related to his active service, the record provides no basis 
to award service connection.

In conclusion, for the reasons outlined above, the Board 
finds that the preponderance of the evidence is against 
claims for service connection for hearing loss and for 
tinnitus, and the appeal is denied.  The Board has considered 
the "benefit of the doubt" rule, but because the evidence 
is not in relative equipoise, that doctrine is not applicable 
in this case.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001) (38 U.S.C.A. § 5107(b) only requires that the 
Board consider all the evidence and material of record; the 
benefit-of-the-doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

